                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DMSION

SIMRET SEMERE TEKLE                                   )
                                                      )
       Plaintiff.                                     )
                                                      )
       V.                                             )       Case No.:      I: l 8-cv-00211
                                    )
NOUF BINT NA YEF ABDUL-AZIZ AL SAUD )
and MOHAMMAD BIN ABDULLAH AL SAUD )
                                    )
      Defendants.                   )


                         JOINT STIPULATED PROTECTIVE ORDER

       Pursuant to Federal Rule of Civil Procedure 26(c), the parties to the above-captioned case

("Litigation"), through their respective counsel, agree that the terms and conditions of this

Stipulated Protective Order ("Order") shall govern the production and handling of all documents,

items, or other information exchanged by the parties or non-parties in the Litigation (including,

without limitation, responses to discovery requests, pleadings, exhibits, depositions, or other

testimony and accompanying exhibits, and information derived directly therefrom), regardless of

the medium or manner in which any such materials are generated, stored, or maintained.

       As discovery in this action may involve the exchange of sensitive materials, the Court finds

that good cause exists for entry of a protective order in this Litigation to prevent unauthorized

disclosure and use of the parties' confidential information during and after the course of the

Litigation.

       It is hereby ORDERED AS FOLLOWS:

        I.    Scope. All materials produced or adduced in the course of discovery, including initial

              disclosures, responses to discovery requests, deposition testimony and exhibits, and
   infonnation derived directly therefrom (hereinafter collectively "Documents"), shall be

   subject to this Order concerning Confidential Infonnation as defined below. This Order

   is subject to the Federal Rules of Civil Procedure on matters of procedure and

   calculation of time periods.

2. Confidential Information. As used in this Order, "Confidential lnfonnation" means

   infonnation designated as "CONFIDENTIAL - SUBJECT TO PROTECTIVE

   ORDER" by the producing party that falls within one or more of the following

   categories: (a) infonnation prohibited from disclosure by law; (b) all images or video

   recordings of the parties, including of any members of each party's family; (c) all

   personal information of the Defendants' children; (c) research, technical, commercial

   or financial infonnation that the party has maintained as confidential; (d) medical

   infonnation concerning any individual; (e) personal identity infonnation; (f) income

   tax returns (including attached schedules and fonns), W-2 fonns and 1099 fonns; or

   (g) immigration documents (including visas, applications, and attached fonns) not

   publicly available. Information or documents that are available to the public may not

   be designated as Confidential lnfonnation.

3. Designation.

   (a) A party may designate a document as Confidential Infonnation for protection under

       this Order by placing or affixing the words "CONFIDENTIAL - SUBJECT TO

       PROTECTNE ORDER" on the document and on all copies in a manner that will

       not interfere with the legibility of the document. As used in this Order, "copies"

       includes electronic images, duplicates, extracts, summaries or descriptions that

       contain the Confidential Infonnation. The marking "CONFIDENTIAL - SUBJECT
       TO PROTECTIVE ORDER" shall be applied prior to or at the time the documents

       are produced or disclosed. Applying the marking "CONFIDENTIAL - SUBJECT

       TO PROTECTIVE ORDER" to a document does not mean that the document has

       any status or protection by statute or otherwise except to the extent and for the

       purposes of this Order. Any copies that are made of any documents marked

       "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER" shall also be so

       marked except that indices, electronic databases or lists of documents that do not

       contain substantial portions or images of the text of marked documents and do not

       otherwise disclose the substance of the Confidential Information are not required

       to be marked. For any Confidential Material, such as computer data, the medium

       of which makes such stamping impracticable, the Parties shall mark the diskette

       case and/or accompanying cover letter as "CONFIDENTIAL - SUBJECT TO

       PROTECTIVE ORDER." Answers to interrogatories and other responses to

       discovery requests, if any, that contain protected information shall be marked

       "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER," and shall be subject

       to the limitations on the use of Confidential Material as set forth herein.

   (b) The designation of a document as Confidential Information is a certification by an

       attorney that the document contains Confidential Information as defined in this

       order.

4. Depositions. Deposition testimony is protected by this Order only if designated as

   "'CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER" on the record at the time

   the testimony is taken or in writing within fourteen (14) days following the designating

   party's receipt of the deposition transcript. Such designation shall be specific as to the
   portions that contain Confidential Information. Within fourteen days after the

   designating party's receipt of the transcript, a designating party may serve a Notice of

   Designation to all parties of record identifying the specific portions of the transcript

   that are designated Confidential Information and thereafter those portions identified in

   the Notice of Designation shall be protected under the terms of this Order. The failure

   to serve a timely Notice of Designation waives any designation of deposition testimony

   as Confidential Information that was made on the record of the deposition, unless

   otherwise ordered by the Court.

5. Protection of Confidential Material.

   (a) General Protections. Confidential Information shall not be used or disclosed by

       the parties, counsel for the parties or any other persons identified in subparagraph

      (b) for any purpose whatsoever other than in this litigation, including any appeal

      thereof.

   (b) Limited Third-Party Disclosures. The parties and counsel for the parties shall not

       disclose or permit the disclosure of any Confidential Information to any third

      person or entity except as set forth below in subparagraphs ( I )-(9), and shall not

       use or allow the use of Confidential Information for any purpose other than the

      prosecution or defense ofthe above-captioned lawsuit ("Lawsuit"). Subject to these

      requirements, the following categories of persons may be allowed to review

       Confidential Information:

      (I) Counsel: Counsel for the parties and employees of counsel who have

          responsibility for the Lawsuit;
(2) Parties: Individual parties and employees of a party but only to the extent

   counsel determines in good faith that the employee's assistance is reasonably

   necessary to the conduct of the Lawsuit;

(3) The Court and its personnel;

(4) Court Reporters and Recorders engaged for depositions in the Lawsuit;

(5) Contractors: Those persons specifically engaged for the limited purpose of

   making copies of documents or organizing or processing documents, including

   outside vendors hired to process electronically stored documents in the Lawsuit;

(6) Consultants and Experts: Consultants, investigators. or experts employed by the

   parties or counsel for the parties to assist in the preparation and trial of the

   Lawsuit, but only after such persons have completed the certification contained

   in Attachment A, Acknowledgment of Understanding and Agreement to Be

   Bound;

(7) Witnesses at depositions: During their depositions, witnesses in the Lawsuit to

   whom disclosure is reasonably necessary. Witnesses shall not retain a copy of

   any document containing Confidential Information except witnesses may

   receive a copy of all exhibits marked at their depositions in connection with

   review of the transcripts;

(8) Author or recipient: The author or recipient of the document (not including a

   person who received the document in the course of the Lawsuit); and

(9) Others by Consent: Other persons only by written consent of the designating

   party or upon order of the Court and on such conditions as may be agreed or

   ordered.
   (c) Control of Documents. Counsel for the parties shall make reasonable efforts to

       prevent unauthorized or inadvertent disclosure of Confidential Infonnation.

       Counsel shall maintain the originals of the fonns signed by persons acknowledging

       their obligations under this Order for a period of three years after the tennination

       of the case.

6. Inadvertent Failure to Designate. An inadvertent failure to designate a document as

   Confidential Infonnation does not, standing alone, waive the right to so designate the

   document; provided, however, that a failure to serve a timely Notice of Designation of

   deposition testimony as required by this Order, even if inadvertent, waives any

   protection for deposition testimony. If a party designates a document as Confidential

   Infonnation after it was initially produced, the receiving party on notification of the

   designation must make a reasonable effort to assure that the document is treated in

   accordance with the provisions of this Order. No party shall be found to have violated

   this Order for failing to maintain the confidentiality of material during a time when that

   material has not been designated Confidential lnfonnation even where the failure to so

   designate was inadvertent and where the material is subsequently designated as

   Confidential Infonnation.

7. Filing of Confidential Information. In the event a Party seeks to file any document

   containing Confidential Material subject to protection under this Protective Order with

   the court, that party must take appropriate action to ensure that the document receives

   proper protection from public disclosure including: (a) filing a redacted document that

   omits the Confidential Infonnation; (b) where appropriate (e.g., in relation to discovery

   and evidentiary motions), submitting the document solely for in camera review; or (c)
   when the preceding measures are inadequate, seeking permission to file the document

   under seal by filing a motion for leave to file under seal in accordance with the Local

   Rules and with any pertinent orders of the assigned District Judge and Magistrate

   Judge. If a Party's request to file Confidential Material under seal is denied by the

   court, then the Party may file the information in the public record unless otherwise

   instructed by the court.

8. Challenges by a Party to Designation as Confidential Information. The designation

   of any material or document as Confidential Information is subject to challenge by any

   party. The following procedure shall apply to any such challenge:

   (a) Meet and Confer. A party challenging the designation of Confidential Information

       must do so in good faith and must begin the process by conferring directly with

       counsel for the designating party. In conferring. the challenging party must explain

      the basis for its belief that the confidentiality designation was not proper and must

       give the designating party an opportunity to review the designated material to

       reconsider the designation, and, if no change in designation is offered, to explain

       the basis for the designation. The designating party must respond to the challenge

       within five (5) business days.

   (b) Judicial Intervention. A party that elects to challenge a confidentiality designation

       may file and serve a motion that identifies the challenged material and sets forth in

       detail the basis for the challenge. Each such motion must be accompanied by a

       competent declaration that affirms that the movant has complied with the meet and

       confer requirements of this procedure. The burden of persuasion in any such

       challenge proceeding shall be on the designating party. Until the Court rules on the
        challenge, all parties shall continue to treat the materials as Confidential

        Information under the terms of this Order.

9. Action by the Court. Applications to the Court for an order relating to materials or

   documents designated Confidential Information shall be by motion. Nothing in this

   Order or any action or agreement of a party under this Order limits the Court's power

   to make orders concerning the disclosure of documents produced in discovery or at

   trial.

10. Use of Confidential Documents or Information at Trial. Nothing in this Order shall

   be construed to affect the use of any document, material, or information at any trial or

   hearing. A party that intends to present or that anticipates that another party may present

   Confidential Information at a hearing or trial shall bring that issue to the Court's and

   parties' attention by motion or in a pretrial memorandum without disclosing the

   Confidential Information. The Court may thereafter make such orders as are necessary

   to govern the use of such documents or information at trial.

11. Confidential Information Subpoenaed or Ordered Produced in Other Litigation.

   (a) If a receiving party should be served with a subpoena or an order issued in other

       litigation that would compel disclosure of any material or document designated in

       this action as Confidential Information, the receiving party must so notify the

       designating party, in writing, immediately and in no event more than three business

       days after receiving the subpoena or order. Such notification must include a copy

       of the subpoena or court order.

   (b) The receiving party also must immediately inform in writing the party who caused

       the subpoena or order to issue in the other litigation that some or all of the material
       covered by the subpoena or order is the subject of this Order. In addition, the

       receiving party must deliver a copy of this Order promptly to the party in the other

       action that caused the subpoena to issue.

   (c) The purpose of imposing these duties is to alert the interested persons to the

      existence of this Order and to afford the designating party in this case an

      opportunity to try to protect its Confidential Information in the court from which

      the subpoena or order issued. The designating party shall bear the burden and the

      expense of seeking protection in that court of its Confidential Information, and

      nothing in these provisions should be construed as authorizing or encouraging a

       receiving party in this action to disobey a lawful directive from another court. The

      obligations set forth in this paragraph shall remain in effect while the party has in

       its possession, custody, or control Confidential Information produced by the other

       party to this case.

12. Challenges by Members of the Public to Sealing Orders. A party or interested

   member of the public has a right to challenge the sealing of particular documents that

   have been filed under seal, and the party asserting confidentiality will have the burden

   of demonstrating the propriety of filing under seal.

13. Obligations on Conclusion of Litigation.

   (a) Order Continues in Force. Unless otherwise agreed or ordered this Order shall

       remain in force after dismissal or entry of final judgment not subject to further

      appeal.

   (b) Obligations at Conclusion of Litigation. Within sixty days after dismissal or entry

       of final judgment not subject to further appeal, all Confidential Information and
       documents marked "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER"

       under this Order, including copies as defined in 3(a), shall be returned to the

       producing party unless: ( 1) the document has been offered into evidence or filed

       without restriction as to disclosure; (2) the parties agree to destruction to the extent

       practicable in lieu of return; or (3) as to documents bearing the notations,

       summations, or other mental impressions of the receiving party that party elects to

       destroy the documents and certifies to the producing party that it has done so.

   (c) Retention of Work Product and one set of Filed Documents. Notwithstanding

       the above requirements to return or destroy documents, counsel may retain ( 1)

       attorney work product, including an index that refers or relates to designated

       Confidential Information so long as that work product does not duplicate verbatim

       substantial portions of Confidential Information, and (2) one complete set of all

       documents filed with the Court including those filed under seal. Any retained

       Confidential Information shall continue to be protected under this Order. An

       attorney may use his or her work product in subsequent litigation, provided that its

       use does not disclose or use Confidential Information.

   (d) Deletion of Documents filed under Seal from CM/ECF System. Filings under

       seal shall be deleted from CM/ECF only upon order of the Court.

14. Order Subject to Modification. This Order shall be subject to modification by the

   Court on its own initiative or on motion of a party or any other person with standing

   concerning the subject matter.

15. No Prior Judicial Determination. This Order is entered based on the representations

   and agreements of the parties and for the purpose of facilitating discovery. Nothing
          herein shall be construed or presented as a judicial determination that any document or

          material designated Confidential Information by counsel or the parties is entitled to

          protection under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until

          such time as the Court may rule on a specific document or issue.

       16. Persons Bound. This Order shall take effect when entered and shall be binding upon

          all counsel of record and their law firms, the parties, and persons made subject to this

          Order by its terms.

Isl John L. Brownlee
John L. Brownlee
Stuart G. Nash
David L. Haller
HOLLAND & KNIGHT LLP
I650 Tysons Boulevard, Suite 1700
Tysons, VA 22102
John.Brownlee@hklaw.com
Stuart.Nash@hklaw.com
David.Haller@hklaw.com

Counsel for Defendants Mohammad bin Abdullah al Saud
and Nouf hint Nayef Abdul-Aziz al Saud

Isl Nicholas Marritz
Nicholas Cooper Marritz
Legal Aid Justice Center
6066 Leesburg Pike, Suite 520
Falls Church, VA 22041
nicholas@justice4all.org

Isl Jonathan A. Lanlinais
Jonathan A. Langlinais
Jenner & Block LLP
 1099 New York Avenue NW, Suite 900
 Washington, DC 20001
jalanglinais@jenner.com
Isl Le'ake Fessesha
Le'ake Fesseha
Le'ake Fesseha Law Office
90 I S. Highland Street, Suite 3 12
Arlington, VA 22204
leakef@hotmai I.com

Isl Sarah Linnell Bessell
Sarah Linnell Bessell
The Human Trafficking Legal Center
I 030 15th Street NW, Suite I048
Washington, DC 20005
sbessel l@htlegalcenter.org

Isl Richard F. Levy
Richard F. Levy
Jenner & Block LLP
1099 New York Avenue NW, Suite 900
Washington, DC 2000 I
rlevy@jenner.com

Isl Agnieszka M. Fryszman
Agnieszka M. Fryszman
Cohen Milstein Sellers & Toll PLLC
 1100 New York Avenue NW, Fifth Floor
Washington, DC 20005
afryszman@cohenm ilstei n.com

Isl Martina Vanden berg
Martina Elizabeth Vandenberg
The Human Trafficking Legal Center
 I030 15th Street NW, Suite I 048
Washington, DC 20005
rnvanden berg@htlegalcenter.org

Counsel for Plaintiff Simret Se mere Tek/e


SO ORDERED:
                                             - - ---,--/s/ _ _ -=--,
                                                                  ~ ---
                                                                        .,.~
                                             Jolrn F. Anderson
                                             United States r~1agistrate Judge
Date: March \l, 2019
                                              HON. JOHN F. ANDERSON
                                              UN ITED STATES MAGISTRATE JUDGE
                                        ATTACHMENT A
          ACKNOWLEDGEMENT OF STIPULATION AND PROTECTIVE ORDER

       I have read and understand the Joint Stipulated Protective Order ("the Order") entered in

this action, and hereby agree to be bound by the tenns thereof. I confinn that my duties under

this Acknowledgment shall survive the tennination of this action and are binding upon me for all

time. I consent to the personal jurisdiction of the United States District Court for the District of

Columbia in the above-captioned action for the purpose of enforcing the aforementioned Order.




                                                       [signature]




                                                        [print name]




                                                        [print address]
